DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 10/21/2022. Claim 1 has been amended. No additional claims have been added. Claim 8 has been cancelled. Claims 1-7 and 9-11 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments filed on 10/21/2022. 
The examiner fully acknowledges the amendments applicant’s amendments to claim 1 applicant’s amendments to claims 1 are sufficient to overcome the rejection based upon the U.S.C. 35 102(a)(1) rejection in view of McMenemy (US Patent No. 9067309) set forth in the previous office action. However, the amended claim 1 includes subject matter from a claim that was not identified as containing allowable subject matter, but rather as anticipated by a U.S.C. 35 103 rejection in view of McMenemy. As such, the amendment is not sufficient to overcome a 103 rejection in view of McMenemy as presented in the previous office action.

Response to Arguments
The applicant’s arguments, see pages 4-5, filed 10/21/2022 with respect to the 112(b) rejection of claims 6-11, have been fully considered and are not found persuasive. Applicant has remarked that “especially in light of the specification…the claimed dimension does not have to be precisely within 0.1 or 0.2 inches, but some amount of tolerance (such as a manufacturing or measuring tolerances) outside of such range falls within the scope of the claims.” Per the specifications, the context examiner has been provided is that “For example, in an embodiment, the ratchet gear may have a radius in a range of about 0.5 to 0.6 inches and a tooth thickness in a range of about 0.1 to 0.2 inches. In a preferred embodiment, the ratchet gear has a radius of about 0.543 inches and a tooth thickness of about 0.132 inches (paragraph 0005).” However, the specification fails to provide a basis for the manufacturing or measuring tolerances by which to ascertain the acceptable range for variance, whether a percentage of the given values, +/-0.05 in, or something of similar kind. As such, the 112(b) rejection of the previous office action is maintained. As the content from claim 8 has been added to claim 1, the 112(b) rejection has been updated to reflect such in the present office action.

The applicant’s arguments, see pages 5-6, filed 10/21/2022 with respect to the rejection of claim 1 being unpatentable over McMenemy have been fully considered and are not found persuasive.
Applicant has remarked that “[T]he larger size tooth thickness of the claimed invention is critical to the structural advantages of the claimed device.” However, the specifications are silent to use the term “critical” in their description of the dimensions cited. Further, at the instances of the recited dimensions, the specification precedes it with “For example, in an embodiment, the (structural element) may have a (dimension),” see paragraphs 0005, 0014. 
	As the specifications recite “By increasing the size of the ratchet gear and ratchet gear teeth, the pawls are able to better meshingly engage with the ratchet teeth and store more potential energy before impacting the ratchet gear teeth (paragraph 0005),” then one of ordinary skill in the art would readily consider the number of teeth on the gear wheel, the diameter of the gear wheel, the length of the pawl arms, the speed output torque of the motor, and output torque of the motor would also have an impact on the energy within the system, and would therein have an affect on the decision as to what ratchet teeth size would be necessary in order to provide proper meshing and function. The choosing and adjusting of the tooth thickness would be a design choice based off of how the element will function within the whole system. Applicant has cited in the specification that such dimensional adjustments positively affect the motorized and output torque, however the specifications do not provide data, providing comparison between standard configurations and the configuration described within the application. As the content from claim 8 has been added to claim 1, the rejection of claim 1 can no longer be maintained has a 102(a)(1). However the argument against the art is not found persuasive, and the rejection of claim 1 has been updated to a 103 with the same art and justification as set forth in the previous office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 6-7, and 9-11 a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” is seen as a generalization which doesn’t provide concrete metes and bounds for the claimed invention. In this case, depending on scale, whether a measurement recorded is “about” or close to another measurement is relative and dependent upon the user’s interpretation. 
As such, for examination purposes, claims 1, 6-7, and 9-11 are being interpreted with the term “about” omitted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McMenemy (US Patent No. 9067309).
In regards to claim 1, McMenemy discloses
A ratchet mechanism for a tool comprising: 
a link member (drive link 16, fig. 1, 2, 5) including an opening (opening 62, fig. 1, 2, 5); 
a ratchet gear (annular drive gear 22, fig. 1, 2, 5) having a toothed portion (see annotated fig. 2) 

    PNG
    media_image1.png
    367
    768
    media_image1.png
    Greyscale

having a tooth thickness of a range of  and adapted to be selectively driven in either of first and second drive directions (column 3 lines 52-53: the present disclosure provides a bidirectional high-speed hand held power ratchet drive tool); 
first and second pawls (single arm pawl 18 and double arm pawl 20, fig. 1, 2, 5) pivotably coupled to the link member (drive link 16, fig. 1, 2, 5) and adapted to selectively engage the toothed portion (see annotated fig. 2) for selecting one of the first and second drive directions (column 5 lines 27-33: Which of the pawl heads 18a and 20a is in contact with the gear teeth 26 depends upon whether the tool 10 is being operated in a forward or a reverse mode, as determined by the position of the reversing cam 24. In various embodiments, the reversing cam 24 can have an outwardly extending stem 56 over which a reverse lever 58 is fitted and fixedly connected thereto); and 
a crank shaft (rotatable planet carrier 68, fig. 1, 2, 5) including first and second opposing ends (see annotated fig. 5), 

    PNG
    media_image2.png
    482
    839
    media_image2.png
    Greyscale

wherein the first end includes an offset pin (crank pin 66, fig. 1, 2, 5) received in the opening (opening 62, fig. 1, 2, 5) of the link member (drive link 16, fig. 1, 2, 5) and the second end is adapted to be operably coupled (column 5 lines 64-67: The planet carrier 68 is operatively connected to a rotor 70 of a motor 72 of the tool 10, wherein the rotor 70 has a longitudinal center axis RA) to a motor (motor 72, fig. 1, 2, 5).
McMenemy discloses that the toothed portion possesses a tooth thickness, but is silent to the specific dimension/provide a range for the tooth thickness to fall within.  In other words, McMenemy fails to explicitly disclose definite values the tooth thickness of the toothed portion is to range between 0.1 to 0.2 inches.  The tooth thickness of the toothed portion is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the tools ability to operate within tight and constrained spaces is directly proportional to the size of the toothed portion changing as the tool’s head size will be affected, and thus it’s directly proportional to the toothed portion’s tooth thickness. Therefore, since the general conditions of the claim, i.e. that the toothed portion has a tooth thickness was disclosed in the prior art by McMenemy, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the toothed portion disclosed by McMenemy having a tooth thickness between 0.1 to 0.2 inches.

In regards to claim 2, McMenemy discloses
The ratchet mechanism of claim 1, wherein the first drive direction is selected when the first pawl (single arm pawl 18, fig. 1, 2, 5) is engaged with the toothed portion (see annotated fig. 2) and the second pawl (double arm pawl 20, fig. 1, 2, 5) is disengaged from the toothed portion (see annotated fig. 2), and the second drive direction is selected when the first pawl (single arm pawl 18, fig. 1, 2, 5) is disengaged from the toothed portion (see annotated fig. 2) and the second pawl (double arm pawl 20, fig. 1, 2, 5) is engaged with the toothed portion (see annotated fig. 2).

In regards to claim 3, McMenemy discloses
The ratchet mechanism of claim 1, further comprising a selector lever (cam lever 58, fig. 1) coupled with a cam (reversing cam 24, fig. 1, 2, 5), wherein the selector lever (cam lever 58, fig. 1) is movable between and to first and second positions respectively corresponding to the first and second drive directions (column 5 lines 27-33).



In regards to claim 4, McMenemy discloses
The ratchet mechanism of claim 3, wherein the first and second pawls (single arm pawl 18 and double arm pawl 20, fig. 1, 2, 5) respectively include first and second finger portions (second straight section 18e and pawl tip 18f, second arm straight section 20e and pawl tip 20f, fig. 2), and wherein when the selector lever (cam lever 58, fig. 1) is disposed in the first position, the cam (reversing cam 24, fig. 1, 2, 5) abuts the second finger portion (second arm straight section 20e and pawl tip 20f, fig. 2) and the second pawl (double arm pawl 20, fig. 1, 2, 5) is disengaged from the toothed portion (see annotated fig. 2), and when the selector lever (cam lever 58, fig. 1) is disposed in the second position, the cam (reversing cam 24, fig. 1, 2, 5) abuts the first finger portion (second straight section 18e and pawl tip 18f, fig. 2) and the second pawl (double arm pawl 20, fig. 1, 2, 5) is engaged with the toothed portion (see annotated fig. 2).

In regards to claim 5, McMenemy discloses
The ratchet mechanism of claim 1, further comprising a biasing member (column 5 lines 20-25:  A torsion spring (not shown) is wrapped around the pivot post 48 and the legs thereof extend forwardly, to slidably brace against the rearwardly and outwardly directed surfaces of pawls 18 and 20 at or just rearwardly of the heads 18a and 20a thereof to thereby bias the pawl heads 18a and 20a toward the drive gear 22) adapted to apply a biasing force (column 5 lines 20-25) to the first and second pawls (single arm pawl 18 and double arm pawl 20, fig. 1, 2, 5) to bias the first and second pawls (single arm pawl 18 and double arm pawl 20, fig. 1, 2, 5) towards the ratchet gear (annular drive gear 22, fig. 1, 2, 5).

In regards to claim 6, 
The ratchet mechanism of claim 1, wherein the ratchet gear (annular drive gear 22, fig. 1, 2, 5) has a radius in a range of 
McMenemy discloses that the ratchet gear possesses a radius, but is silent to the specific dimension/provide a range for the radius to fall within.  In other words, McMenemy fails to explicitly disclose definite values the radius of the ratchet gear is to range between 0.5 to 0.6 inches.  The radius of the ratchet gear is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the tools ability to operate within tight and constrained spaces is directly proportional to the size of the ratchet gear changing as the tool’s head size will be affected, and thus it’s directly proportional to the ratchet gear’s radius. Therefore, since the general conditions of the claim, i.e. that the ratchet gear has a radius was disclosed in the prior art by McMenemy, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ratchet gear disclosed by McMenemy having a radius between 0.5 to 0.6 in.

In regards to claims 10 and 11, 
The ratchet mechanism of claim 6, wherein pawl teeth ( teeth 18b/20b, fig. 2, 5) of the first and second pawls (single arm pawl 18 and double arm pawl 20, fig. 1, 2, 5) have a tooth angle which appears to be in a range of 
McMenemy discloses that the pawl teeth possesses an angle, but is silent to the specific dimension/provide a range for the angle to fall within.  In other words, McMenemy fails to explicitly disclose definite values the angle of the pawl teeth is to range between 40° to 50° (claim 10), or specifically the angle being 47° (claim 11).  The angle of the pawl teeth is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pawls’ ability to interface with the ratchet gear is affected by the pawl’s teeth angle. If the pawl teeth angle it too shallow, then the connection may not be deep enough and slipping will occur. Too sharp of an angle may increase stress and cause wear and possible breaking in the tool. The durability and functional efficiency is directly proportional to the pawl teeth’s angle. Therefore, since the general conditions of the claim, i.e. that the pawl teeth has an angle was disclosed in the prior art by McMenemy, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pawl teeth disclosed by McMenemy having an angle between 40° to 50° (claim 10), or specifically the angle being 47° (claim 11).
Furthermore, McMenemy appears to disclose the angle being approximately between 40° to 50° (claim 10), or specifically the angle being 47° (claim 11); and Applicant has not disclosed that having the tooth angle at 47 degrees (or between 40-50 degrees, regarding claim 10) solves any state problem or is for any particular purpose. Moreover, it appears that the ratchet wheel would perform equally well with a tooth angle at 47 degrees, which is old and very common in the tool art involving gears/pawls, but many arts in general involving gears. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tooth angle 47 degrees, as it does not appear to provide any unexpected results.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McMenemy (US Patent No. 9067309) in view of Arnold (US PG Pub No. 20060123954).

In regards to claim 7, McMenemy discloses
The ratchet mechanism of claim 6, wherein there is a radius. The claimed radius for the ratchet wheel does not explicitly discuss where the radius is taken (i.e. with or without the ratchet teeth) 
McMenemy fails to discloses the radius being “pawl radius R1 (FIG. 17) is scaled by the ratio of the gear diameter for the one-half inch ratchet (e.g. approximately 1.155 inches) to the gear diameter for the three-eighths inch ratchet (e.g. approximately 0.866 inches), to obtain a pawl radius R1 (FIG. 21) of approximately 0.611 inches. The ratio of the pawl radius to the gear radius is again 1:1.12, and the depth of the gear and pawl teeth is approximately 0.028 inches.” And in paragraph [0074]: “As indicated previously, the radius RI of a curve defined by the tips of the pawl teeth is larger than the radius R2 (FIG. 5A) of a curve defined by the troughs of the gear teeth. The ratio of R1 to R2 is preferably within a range of 1:1.08 to 1:1.3.”
From the values given by Arnold, the gear diameter for a seven-sixteenths ratchet would be 1.010625 inches (0.5 *2.31 = 1.155, the half inch gear diameter, 3/8*2.31 = 0.866, the 3/8s inch gear diameter). The radius of the gear is R2, meaning R1 should be between 1.108 and 1.3 times R2’s value. The recited value, 0.543/(1.010625/2) = 1.07458, which is between the specified range. 
McMenemy and Arnold are considered to be analogous to the claimed invention because they are in the same field of ratchet tools with pawls that engage a toothed wheel. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified McMenemy to incorporate the teachings of Arnold and provide ratchet gear with a radius of 0.543 inches, “[0077] Because the pawl radius R1 (FIG. 19) is larger than the gear radius R2 (FIG. 5A), the included angles and adjacent angles of the pawl teeth are not uniform, as can be seen in FIG. 18. The variation results from pivoting the pawl teeth's non-load-bearing sides 105 so that the included angle of each tooth is reduced by a desired amount (preferably one to two degrees) less than the included angle of the gear teeth. [0078] This adjustment results in a slight gap between the non-load-bearing gear teeth sides and the non-load-bearing pawl teeth sides 105. The gap reduces or eliminates fluid adhesion (caused by grease or oil in the mechanism) and taper fit between the gear and pawl teeth, thereby facilitating smooth removal of the pawl teeth from the gear teeth during ratcheting and pawl reversal.”
In regards to claim 9, McMenemy discloses
The ratchet mechanism of claim 8, wherein there is a tooth thickness. (Note: per applicant’s fig. 4, thickness is understood as the maximum width of the tooth in plan view).
McMenemy fails to disclose the tooth thickness “is .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        




Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        November 14, 2022